DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 3/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,147,480 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claim, drawings, and specification filed 3/7/2022; and terminal disclaimer filed 3/7/2022.
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments to the drawings and specification. The objections are withdrawn.
Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the amendments to the specification and drawings. The objections are withdrawn.
Applicant’s arguments regarding the double patenting rejections have been fully considered and are persuasive due to the filing and acceptance of the terminal disclaimer. The rejections are withdrawn.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.
Applicant’s arguments regarding the rejections under 35 U.S.C. 112 have been fully considered but are moot in view of the Examiner’s Amendments to the claims. The rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ankit Aggarwal on 3/18/2022.

The application has been amended as follows: 
The claims are amended as follows:

Claim 21 (Currently Amended) 

The limitations beginning on line 8 of claim 21 as presented on 3/7/2022 are amended as follows:
	determining a current TIR state based on a TIR value of the user's glucose level over a first period of time, wherein the TIR value is based on an amount of time the user's current TIR state or a bad current TIR state;

Claim 31 (Currently Amended)

The limitations beginning on line 13 of claim 31 as presented on 3/7/2022 are amended as follows:
	determining a current TIR state based on a TIR value of the user's glucose level over a first period of time, wherein the TIR value is based on an amount of time the user's glucose level is within a threshold band over a base time period and the current TIR state is one of a good current TIR state or a bad current TIR state;

Claim 40 (Currently Amended)

The limitations beginning on line 9 of claim 40 as presented on 3/7/2022 are amended as follows:
	determining a current TIR state based on a TIR value of the user's glucose level over a first period of time, wherein the TIR value is based on an amount of time the user's glucose level is within a threshold band over a base time period and the current TIR state is one of a good current TIR state or a bad current TIR state;

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches similar concepts being claimed including usage of machine learning and some of the related parameters claimed as inputs, and teaches the claimed output: US 2008/0125636, US 2012/0232520, US 2017/0329917, US 20080306770, US 20190320976, US 20080071580, US 20090105568, US 20100106000, US 20120246106, US 20190142314, US 2011/0093249, US 2018/0042559, US 2019/0008461, US 2019/0192768, US 2020/0375549, US 2017/0220751, US 2014/0073892, but the art of record fails to teach, suggest, or reasonably make obvious the particular inputs, particular training mechanisms parameters, and particular trained outputs for machine learning processes in relation to the other required features of the claim for diabetes management and treatment as considered as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791